Fourth Court of Appeals
                                San Antonio, Texas
                                     January 6, 2017

                                   No. 04-16-00192-CV

                                Abelardo G. GONZALEZ,
                                        Appellant

                                             v.

   Nicholas LICHTENBERGER; Judge Jose Antonio Lopez; City of Laredo; Roque Perez;
       Christina M. Pena; Webb County; Martin Cuellar; Pepe Salinas; Sergio Lozano;
                                 and Edward A. Nolen,
                                       Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003714 D1
                       Honorable Robert C. Chesire, Judge Presiding


                                     ORDER
    Appellant's motion for extension of time to file motion for reconsideration is hereby
GRANTED.

      It is so ORDERED on January 6, 2017.

                                                        PER CURIAM


      ATTESTED TO: _________________________________
                   Keith E. Hottle
                   Clerk of Court